Case: 13-11195      Document: 00512743547         Page: 1    Date Filed: 08/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-11195
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        August 22, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

CRYSTAL LA VON MASON-HOBBS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-151-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Crystal La Von Mason-Hobbs, federal prisoner # 43617-177, pleaded
guilty to conspiracy to defraud the United States and was sentenced within the
guidelines to 60 months of imprisonment and three years of supervised release.
The district court also ordered her to pay $4,206,805.49 in restitution and a
$100 special assessment. After the district court denied her 28 U.S.C. § 2255
motion, Mason-Hobbs filed a “Motion for Reconsideration and Sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11195    Document: 00512743547    Page: 2   Date Filed: 08/22/2014


                                No. 13-11195

Reduction.” The district court denied the motion, and Mason-Hobbs appeals
from that ruling.
      A district court may modify the imposed term of imprisonment under
limited circumstances. 18 U.S.C. § 3582(c). Mason-Hobbs’s motion does not
fall under any of the provisions of § 3582(c), and she is precluded from
obtaining relief under 18 U.S.C. § 3742, as relief thereunder is reserved only
for direct appeals. See United States v. Early, 27 F.3d 140, 141-42 (5th Cir.
1994). Moreover, the motion does not arise under 28 U.S.C. § 2255 because the
district court did not suggest that it was so construing the motion and it did
not provide Mason-Hobbs notice. See Castro v. United States, 540 U.S. 375,
381-83 (2003). In sum, Mason-Hobbs’s motion seeking a reduction of her
sentence is an unauthorized motion without a jurisdictional basis. See Early,
27 F.3d at 142.      The district court’s judgment denying the motion is
AFFIRMED. Her motion for appointment is DENIED.




                                      2